Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 11/27/2019.  Claims 1-20 are pending for examination, the rejection cited as stated below.
Claim Rejections - 35 USC § 101 

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

3.	Claims 1-15 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. 
Claim 1 defines a “system”. However, while the preamble defines a “system”, which would typically be indicative of an “apparatus”, the body of the claim lacks definite structure indicative of a physical apparatus. Furthermore, the specification indicates that the “thinking device”, “sensor device,”, and “actuator” themselves are not limited to physical devices, but could be any entities [such as software entities] implemented in a single physical device (page 19, lines 8-12).  Therefore, the claim as a whole appears to be nothing more than a “system” of software elements, thus defining functional descriptive material per se. 
Claim 19 defines a “device”. However, while the preamble defines a “device”, which would typically be indicative of an “apparatus”, the body of the claim lacks definite structure indicative of a physical apparatus. Furthermore, the specification indicates that the “thinking device” itself is not limited to physical devices, but could be any entities [such as software entities] implemented in a single physical device (page 19, lines 8-12).  Therefore, the claim as a 
Claims 2-15 and 20 are similarly rejected.
Allowable Subject Matter
4.	Claims 16-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449